                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 STEPHEN RAY HOKE,

               Plaintiff,                                CIVIL ACTION NO.: 6:16-cv-45

        v.

 MR. LYTE, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 61). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s claims against Defendants Lane,

Dozier, Allen, and Pinero and his claims brought under Georgia law. The Court also GRANTS

Defendants Lyte, Henry, and Williams’ Motion to Dismiss, (doc. 52), DISMISSES Plaintiff’s

Complaint, DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and

CLOSE this case, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 16th day of September, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
